Citation Nr: 0217029	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-05 696 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to June 1, 2001, for 
assignment of a 20 percent evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973.  

This matter arises from September 2000 and November 2001 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which granted 
service connection for bilateral hearing loss, and assigned 
an initial 10 percent evaluation, effective from March 31, 
2000, and a 20 percent evaluation, effective from June 1, 
2001, for such disability.  The veteran has filed a timely 
appeal, contending in substance, that he should be entitled 
to assignment of a 20 percent evaluation prior to June 1, 
2001, for his bilateral hearing loss.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that in a 
document received in July 2001 from the veteran's attorney, 
he has included a statement indicating "clear and 
unmistakable error" (CUE).  The Board observes that it is 
unclear as to whether veteran intended to assert that the RO 
committed CUE in a previous unappealed rating decision of 
May 1976, by which his prior claim for service connection 
for bilateral hearing loss had been denied, or if such 
statement pertains to a more recent decision.  In any event, 
such issue has not been developed or otherwise prepared for 
appellate review.  Such matter is therefore referred back to 
the RO to determine the veteran's intention in that regard, 
and to undertake any necessary development.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to an 
effective date prior to June 1, 2001, for assignment of a 20 
percent evaluation for bilateral hearing loss.  

2.  A claim from the veteran for entitlement to service 
connection for bilateral hearing loss was received by the RO 
on March 31, 2000.  

2.  Pursuant to the veteran's claim of March 31, 2000, 
service connection for bilateral hearing loss was 
established by a September 2000 rating decision, and the 
veteran was provided notice of such decision by a letter 
dated September 18, 2000.  

3.  An initial 10 percent evaluation for bilateral hearing 
loss was assigned by the September 2000 rating decision, 
which became effective from March 31, 2000.  

4.  At the time of the September 2000 rating decision, the 
veteran was shown to manifest hearing loss not exceeding 
Level III in the right ear, and not exceeding Level V in the 
left ear, pursuant to a VA rating examination dated in 
August 2000 and a private audiometric examination report of 
February 2000.  

5.  The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss was received 
on June 1, 2001.  

6.  A statement purporting to be a notice of disagreement 
with the September 2000 rating decision was received in July 
2001.  

7.  After June 1, 2001, the veteran was shown to manifest 
hearing loss of Level IV in the right ear, and of Level VI 
in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a 20 percent 
evaluation for bilateral hearing loss prior to June 1, 2001, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16, 4.18 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appears to contend that he should be entitled to 
assignment of a 20 percent evaluation for his service-
connected bilateral hearing loss prior to June 1, 2001, 
because he feels that objective medical evidence disclosed 
his bilateral hearing loss to be of such severity prior to 
that date.  The veteran's initial claim for service 
connection for bilateral hearing loss was received on March 
31, 2000.  In connection with his claim the veteran 
submitted a private clinical audiometric report dated in 
February 2000, containing an opinion stating that he 
suffered from bilateral hearing loss which the examiner 
offered was most likely incurred in service.  A VA rating 
examination was conducted in August 2000, and on the basis 
of the results of that examination, by a September 2000 
rating decision, the veteran was assigned initial 10 percent 
evaluations for bilateral hearing loss and tinnitus, 
effective from March 31, 2000.  

The veteran was provided notice of the RO's September 2000 
determination pursuant to a letter dated September 18, 2000.  
On June 1, 2001, a claim was received from the veteran in 
which he indicated that he sought an increased rating for 
his bilateral hearing loss because he believed that it had 
increased in severity since he had been last evaluated.  
Subsequently, in July 2001, through his attorney, the 
veteran submitted a statement in which he appeared to 
express disagreement with the RO's September 2000 rating 
decision.  In any event, the veteran was afforded an 
additional VA rating examination in August 2001, and by a 
rating decision of November 2001, was assigned an increased 
20 percent evaluation for bilateral hearing loss, effective 
from June 2001.  While it is difficult to determine from the 
statements submitted by the veteran's attorney, he now 
appears to contend that the 20 percent evaluation should 
have been effective from March 31, 2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring the VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled 
with respect to the issue addressed here.  The Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to substantiate his claim for 
entitlement to a 20 percent evaluation for bilateral hearing 
loss prior to June 1, 2001.  The veteran has also been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent SOC, and in 
correspondence to the veteran dated in July 2000, July 2001, 
and January 2002, have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  Moreover, by 
such correspondence, the veteran was advised of what 
evidence had been obtained, and what evidence would still be 
helpful to his claim.  The veteran was also advised of his 
rights and duties under the VCAA by such correspondence.  
See Quartuccio, supra.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  

Moreover, a letter was received in February 2001 from the 
veteran's attorney in which he recited all relevant notice 
and duty to assist provisions contained in the VCAA.  The 
letter contained no reference to the RO's then recent 
September 2000 rating decision by which service connection 
for bilateral hearing loss had been established.  In 
addition, no further correspondence or communication was 
received from the veteran until June 1, 2001.  Given that no 
claim or assertion regarding any existing claim was made in 
connection with the letter of February 2001, it is unclear 
as to the purpose of such letter, other than to demonstrate 
the attorney's familiarity with the various notice and duty 
to assist provisions of the VCAA.  In any case, as the 
veteran's attorney has demonstrated such a degree of 
familiarity with the applicable law as set forth pursuant to 
the VCAA, the Board finds that the veteran should be 
precluded from arguing that he was not provided with 
adequate notice of the evidentiary requirements and of the 
applicable law.  Accordingly, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

With respect to assistance with evidentiary development, the 
Board notes that the veteran has not identified any private 
clinical treatment records pertaining to his claim for an 
increased rating for bilateral hearing loss other than the 
private audiometric examination report received in March 
2000.  Further, with respect to the issue addressed here, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the veteran's appeal has been 
identified and obtained.  The evidence of record includes 
the veteran's service medical records, post-service clinical 
treatment records, reports of VA rating examinations, the 
report of a private audiometric examination, and personal 
statements made by the veteran in support of his claim.  The 
Board notes that the veteran declined the opportunity to 
present testimony before either a Hearing Officer or a Board 
member.  

In light of the conclusions reached by the examining 
physicians in connection with the claim at issue here, the 
Board concludes that scheduling the veteran for an 
additional rating examination would result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim for entitlement to an 
effective date prior to June 1, 2001, for assignment of a 20 
percent evaluation for bilateral hearing loss.  Accordingly, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

As a preliminary matter, the Board notes that an earlier 
claim for service connection for bilateral hearing loss was 
denied pursuant to an unappealed May 1976 rating decision.  
Further, as noted above, on March 31, 2000, the veteran 
filed a claim to reopen, and submitted a private audiometric 
examination report dated in February 2000 indicating that he 
had bilateral hearing loss which had been incurred as a 
result of noise exposure in service.  The veteran underwent 
a VA rating examination in August 2000, and by a September 
2000 rating decision, the RO determined that new and 
material evidence had been submitted to reopen the 
previously denied claim.  Service connection for bilateral 
hearing loss was then established with an initial 10 percent 
evaluation assigned, effective from March 31, 2000.  

After the statement of February 2001 was received from the 
veteran's attorney, the veteran submitted a claim for an 
increased rating for bilateral hearing loss in June 2001.  
As noted, at that time, he asserted that his hearing loss 
had increased in severity since his hearing was last 
evaluated, and that he sought a higher rating on that basis.  
In July 2001, however, the veteran's attorney submitted an 
additional statement, in which he again recited various 
provisions of the VCAA, and also indicated that such letter 
was to be construed as a notice of disagreement.  In that 
statement, the veteran's attorney did not indicate what 
decision he disagreed with, although such can be properly 
construed as a timely notice of disagreement with the RO's 
September 2000 rating decision.  While difficult to 
determine from his statement, the veteran's attorney appears 
to suggest that the VA's August 2000 audiometric examination 
was inadequate for rating purposes, although he did not 
advance any argument specifically related to that particular 
examination to support such assertion.  In addition, he also 
appears to assert that the report of the February 2000 
private audiometric examination would disclose bilateral 
hearing loss of greater severity than reflected in the 
August 2000 VA examination report.  

The veteran's appeal here can thus be interpreted as either 
a claim for entitlement to an effective date prior to June 
1, 2001, for assignment of a 20 percent evaluation for his 
bilateral hearing loss, or it can be interpreted as a claim 
for determination of a proper initial rating for that 
disability.  The RO appears to have regarded the veteran's 
statement of June 2001 as a new claim for an increased 
rating, and adjudicated such claim accordingly.  For reasons 
that will be discussed below, the Board finds that such 
interpretation affords the veteran the greatest benefit, 
because if the claim were to be interpreted as a claim for 
an increased initial rating, the 20 percent evaluation would 
only properly be effective from August 4, 2001, the date on 
which the bilateral hearing loss was found to have increased 
in severity pursuant to the results of the VA rating 
examination of that date.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West Supp. 2002).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for an 
increased rating will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  See 
generally 38 C.F.R. § 3.400 (2002).  In cases involving new 
and material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1) 
(2002).  In cases where the evidence is received after the 
final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii) (2002).  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the veteran 
which may be interpreted as applications or claims - both 
formal and informal - for benefits.  In particular, the VA 
is required to identify and act on informal claims for 
benefits.  See generally 38 U.S.C.A. § 5110(b)(3) (West 
Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a) (2002).  Evidence received from a 
private physician or lay person will be accepted as a claim 
if the matter is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2) 
(2002).  The date of receipt of such evidence is considered 
the date of claim.  Id.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.85 (2000).  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (2001), as amended by 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  

To evaluate the degree of disability resulting from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  See 
38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100, Table VI 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999); 38 C.F.R. § 4.85(b) and (e) (2001).  See 
generally Lendenmann v. Principi, supra.  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average 
and Speech Discrimination."  See 64 Fed. Reg. 25204 (May 11, 
1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating the audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  Id. at 25204.  The 
"unusual patterns of hearing impairment" include cases where 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, or 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  
However, these revisions, even when applied, to not affect 
the evaluation of the veteran's hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, the Board observes that the February 
2000 private audiometric examination report did not include 
an interpretation, in numeric decibels, of the veteran's 
actual hearing loss, and while it did contain an indicia of 
the percent of speech discrimination, the report did not 
contain any indication of whether such figure represented 
Maryland CNC word recognition test results.  Rather, that 
examination report consisted of two charts graphically 
depicting the veteran's hearing loss in his left and right 
ears, respectively, at various levels ranging from 250 Hertz 
to 8,000 Hertz.  The specific hearing loss, represented 
numerically in decibels, which is necessary for rating 
purposes. was not separately included in that report.  In 
any event, as can best be determined by the figures 
represented graphically on the charts contained in the 
report, the results of that test appear to disclose the 
veteran's pure tone thresholds, in decibels, to have been as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
70
80
LEFT
40
55
80
85
100

Pursuant to the graphic depictions on the charts, the 
average puretone decibel loss in the right ear was 69 
decibels, and in the left ear was 80 decibels.  (The average 
is computed from the results of 1,000, 2,000 3,000, and 
4,000 Hertz (Hz); the results at 500 Hz are only used to 
determine whether hearing loss disability, under VA 
standards, is present).  Assuming that the percentage 
figures shown below the graphic chart represented valid 
speech audiometry results for VA rating purposes, speech 
recognition ability was then shown to be of 84 percent in 
the right ear, and of 80 percent in the left ear.  

Applying the rating criteria to the veteran's private 
audiometric examination yields numerical category 
designations of III in the right ear, and of V in the left 
ear (between 66 and 73 average puretone hearing loss, with 
between 84 and 90 percent of speech discrimination in the 
right ear); and (between 74 and 81 average puretone hearing 
loss, with between 76 and 82 percent of speech 
discrimination in the left ear).  See 38 C.F.R. § 4.85, 
Table VI.  Entering the category designations for the 
veteran's bilateral hearing loss into Table VII produces a 
disability evaluation of 10 percent, under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The VA audiometric rating examination of August 2000 also 
showed that the veteran had bilateral hearing loss, and the 
results of that audiometric test disclosed the veteran's 
pure tone thresholds, in decibels, to have been as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
75
LEFT
30
35
65
95
90

The average puretone decibel loss in the right ear was 61 
decibels, and in the left ear was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear, and of 76 percent in the left ear.  

Applying the rating criteria to the veteran's August 2000 
examination results yields numerical category designations 
of III in the right ear and of IV in the left ear (between 
58 and 65 average puretone hearing loss, with between 84 and 
90 percent of speech discrimination in the right ear); and 
(between 66 and 73 average puretone hearing loss, with 
between 76 and 82 percent of speech discrimination in the 
left ear).  See 38 C.F.R. § 4.85, Table VI.  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII produces a disability evaluation of 10 
percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Pursuant to the veteran's claim received on June 1, 2001, he 
was afforded an additional VA rating examination in August 
2001.  The results of that examination show that his 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
75
LEFT
30
35
65
95
90

The average puretone decibel loss in the right ear was 61 
decibels, and in the left ear was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 72 percent in the left ear.  
Applying the pertinent rating criteria to the veteran's 
August 2001 audiometric examination yields numeric category 
designations of IV in the right ear (between 58 and 65 
average puretone hearing loss, with between 76 and 82 
percent of speech discrimination), and of VI in the left ear 
(between 66 and 73 average puretone hearing loss, with 
between 68 and 74 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss as of August 2001 into Table VII 
produces a disability evaluation of 20 percent under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Here, the Board finds that after applying the criteria set 
forth under 38 C.F.R. § 4.85 to the evidence of record, the 
veteran would not have been entitled to receive a 20 percent 
evaluation prior to June 1, 2001, because he was only shown 
to have bilateral hearing loss of such severity on August 4, 
2001, the date of the latest VA rating examination.  
Assuming that the veteran has argued that the results of the 
February 2000 private audiometric examination should afford 
him an evaluation in excess of 10 percent prior to June 1, 
2001, the Board observes that such examination only 
disclosed hearing loss of such severity as to warrant 
assignment of a 10 percent evaluation.  While pursuant to 
the February 2000 private audiometric test the veteran's 
hearing in his left ear was found to be of a higher level 
(V) than reflected by the later August 2000 VA rating 
examination (IV), after mechanically applying the results of 
those hearing tests to the diagnostic criteria found at 
38 C.F.R. § 4.85, Table VII, the veteran would still only be 
entitled to assignment of a 10 percent evaluation.  

As noted above, the effective date for a disability 
evaluation is generally the date on which the claim for an 
increased evaluation is received or the date entitlement 
arose, whichever is later.  See generally 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In this case, the veteran's 
claim for an increased rating for bilateral hearing loss was 
received on June 1, 2001.  While he was not shown to have 
manifested bilateral hearing loss to a degree of 20 percent 
until August 4, 2001, the effective date for the 20 percent 
evaluation for such disability has been established as June 
1, 2001.  Accordingly, on the basis of all objective medical 
evidence, including the report of the private February 2000 
audiometric examination, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a 20 percent evaluation prior to June 1, 
2001.  

If, however, the veteran's claim were to be considered as an 
issue involving determination of a proper initial evaluation 
for bilateral hearing loss, the Board notes that "staged 
ratings" would apply.  See Fenderson, supra.  Under such 
interpretation, the veteran would not have been entitled to 
assignment of an evaluation in excess of 10 percent prior to 
August 4, 2001, the date on which he was objectively shown 
to have bilateral hearing loss of such severity as to 
warrant assignment of a 20 percent evaluation.  Prior to 
August 4, 2001, the objective medical evidence disclosed his 
bilateral hearing loss to be of such severity as to warrant 
assignment of only a 10 percent rating.  Accordingly, the 
Board finds that if the veteran's claim were interpreted as 
a claim involving determination of a proper initial rating 
for bilateral hearing loss, as his attorney appears to have 
sought in his behalf, such would actually afford the veteran 
a lesser benefit than he would otherwise be entitled to 
receive.  

Therefore, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim, and his appeal is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim which would give 
rise to reasonable doubt in his favor, the benefit of the 
doubt doctrine as set forth in the VCAA and in other 
applicable statutes is not applicable here.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2001) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There 
has been no showing, however, that the service-connected 
bilateral hearing loss has caused marked interference with 
employment, has necessitated frequent (or any) periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran may experience difficulties 
due to his bilateral hearing loss, such difficulties have 
been taken into consideration in reaching the above 
determination.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's 
bilateral hearing loss.  The Board has not found, however, 
such disability to be of such degree of severity as to 
warrant assignment of a higher rating on a schedular basis.  
Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Entitlement to an effective date prior to June 1, 2001 for 
assignment of a 20 percent evaluation for bilateral hearing 
loss is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

